Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 11/17/2020 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (Nano. Lett., vol. 14, pgs. 3634-3639, published 05/29/2014).
Li et al. teach upconversion nanoparticles UCNPs and heterogeneous doping NaGdF4:Yb,Er/NaYF4 UCNPs (abstract). Li et al. further teach heterogeneous doping during the spontaneous growth process, and the total (Yb3+ and Er3+) local relative doping concentration of the dopants in a single particle (pg. 3636, left col., para. 1). Li et al. further teach doping concentration of Yb3+ and Er3+ codoped system and the heterogeneous doping of the dopants (pg. 3634, left col., para. 2 – right col., para 1), which reads on rare earth element and a heterogeneous dopant. Fig. 5 depicts heterogeneous of the upconversion nanoparticle was irradiation of a 980 nm laser to produce emission spectra, which reads on absorbing infrared light and emitting infrared light. 
With regard to claim 2, Li et al. teach that it is found that heterogeneous doping indeed existed during the spontaneous growth process of the nanoparticles (abstract). As stated above, Li et al. teach rare earth element and heterogeneous dopant (Yb3+ and Er3+). The claim is a product of nanoparticles that are doped with both rare earth element and heterogeneous dopant. Therefore the process of absorbing infrared light and emitting infrared light for the rare earth element and wherein the nanoparticles are further doped with a heterogeneous dopant in claim 2 is a product-by-process which does not limit by or define the claimed product.
MPEP 2113 states: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, 

With regard to claim 3, Li et al. teach precisely controlling the ratio of the doping concentration (pg. 3637, left col., para. 1).
With regard to claim 4, Li et al. teach doping concentration of Yb3+ and Er3+ codoped system and the heterogeneous doping of the dopants (pg. 3634, left col., para. 2 – right col., para 1).
With regard to claim 7, Li et al. teach in Fig. 5 the use of irradiation of a 980 nm laser and emitting emission spectra for heterogeneous UC nanoparticle so that the nanoparticles are configured such that a wavelength of infrared light that is absorbed and a wavelength of infrared light that is emitted are different from each other so that there is no interference between infrared light that is absorbed and infrared light that is emitted.

Claims 1-4 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (ACS Nano, vol. 6, no. 9, pgs. 8280-8287, published 08/28/2012, IDS submitted 04/12/2019). 
With regard to claims 1, 4, and 6, Chen et al. teach biocompatible core/shell (α-NaYbF4:Tm3+)/CaF2 nanoparticles that exhibit highly efficient NIRin—NIRout (infrared) upconversion (UC) for high contrast and deep bioimaging (see abstract). Chen et al. teach Tm3+ and CaF2, which reads on claims 4 and 6 of rare earth element and heterogeneous dopant. Chen et al. further teach absorbing infrared light and emitting infrared light (see abstract and Fig. 2).
 teach biocompatible core/shell (α-NaYbF4:Tm3+)/CaF2 nanoparticles that exhibit highly efficient NIRin—NIRout (infrared) upconversion (UC) (see abstract). Chen et al. teach Tm3+ which would absorb and emit light. The claim is a product of nanoparticles that are doped with both rare earth element and heterogeneous dopant. Therefore the process of absorbing infrared light and emitting infrared light for the rare earth element and wherein the nanoparticles are further doped with a heterogeneous dopant in claim 2 is a product-by-process which does not limit by or define the claimed product.
MPEP 2113 states: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).

With regard to claim 3, Chen et al. teach calcium (Ca) concentration (pg. 8282, left col., Results and Discussion), which reads on heterogeneous dopant. It is noted that “adjusting a kind or concentration of the heterogeneous dopant” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed nanoparticles and the prior art in order to patentably distinguish the claimed invention from the 
With regard to claim 7, Chen et al. teach the limitations of the nanoparticles are configured such that a wavelength of infrared light that is absorbed and a wavelength of infrared light that is emitted are different from each other so that there is no interference between infrared light that is absorbed and infrared light that is emitted because the reference teaches all the limitations of the claimed nanoparticles.
With regard to claim 8, Chen et al. teach infrared light excited at 975 nm and 800 emission wavelength (see abstract figure; Figure 2 and caption). 
With regard to claim 9, Chen et al. teach layer by layer of upconversion nanoparticle (see pg. 8286, left col., para. 3).
With regard to claim 10, Chen et al. teach UCNPs coated with a functional polymer with branched polyethylenimine (see pg. 8286, left col., para. 3). It is noted that “facilitate immobilization of a capture agent” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed nanoparticles and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art’s polymer with branched polyethylenimine is capable of performing the intended use, then it meets the claimed limitations.
With regard to claim 11, Chen et al. teach biocompatible core/shell (α-NaYbF4:Tm3+)/CaF2 nanoparticles that exhibit highly efficient NIRin—NIRout (infrared) upconversion (UC) (see abstract). Chen et al. teach Tm3+ which would absorb and emit light. The claim is a product of nanoparticles that are doped with both rare earth element and heterogeneous dopant. Therefore the 
MPEP 2113 states: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (ACS Nano, vol. 6, no. 9, pgs. 8280-8287, published 08/28/2012, IDS submitted 04/12/2019), as applied to claim 1 above, and further in view of Rinkel et al. (Nanoscale, vol. 6, pgs. 14523-14530, published 09/20/2014).
Chen et al. have been discussed in the above rejection. Chen et al. do not teach explicitly teach Y and the recited mol% of Y, Yb, and Tm.
Rinkel et al. teach sub-10 nm NaYF4 upconversion nanocrystals of the hexagonal β-phase and the cubic α-phase (see abstract). Rinkel et al. teaches synthesis procedure of NaYF4, NaYbF4, NaErF4, and NaYF4:Yb,Er yield monodispersed particles with a mean size between 15 and 100 nm (see pg. 14523, left col., bottom of para 2; and Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the upconversion nanoparticles with calcium of Chen et al. with the NaYF4 upconversion nanoparticle of Rinkel et al. because Rinkel et al. teaches synthesizing NaYF4 and NaYbF4 are well recognized in the art to produce upconversion nanoparticles and NaYF4 upconversion nanoparticles can be produced at a sub-10 nm. One would have a reasonable expectation of success in using NaYF4 with calcium because NaYF4 and NaYbF4 can each produce upconversion nanoparticles.
With regard to the mol %, it is settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum ratio for a result effective variable in producing different sizes and emission intensities. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine Absent of unexpected results, it would have been obvious for a person of ordinary skill to discover the optimum workable mol % concentrations to produce upconversion nanoparticles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287.  The examiner can normally be reached on Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Tracy Vivlemore/Primary Examiner, Art Unit 1635